Order entered December 6, 2017




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01312-CV

                                    CHAN IL PAK, Appellant

                                                 V.

                            AD VILLARAI, LLC, ET AL, Appellees

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-13-06030

                                             ORDER
       By letter dated December 5, 2017, the above-numbered case was set for submission on

Friday, December 8, 2017. We REMOVE the case from the submission docket. Appellees

have until January 2, 2018 to file a responsive brief or rely on the brief previously filed.


                                                        /s/   MOLLY FRANCIS
                                                              JUSTICE